Citation Nr: 1732770	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-32 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating for left knee osteoarthritis status post total knee replacement in excess of 10 percent prior to September 7, 2016, and in excess of 30 percent after November 1, 2017.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability prior to September 7, 2016.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than December 3, 1999, for the grant of service connection for left knee instability.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  Commendations include the Korean Service Medal with one Bronze Star.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO granted service connection for left knee osteoarthritis effective December 3, 1999, and assigned an initial 10 percent disability rating.

During the pendency of the appeal, a September 2012 rating decision granted service connection for left knee instability effective December 3, 1999, and assigned a 10 percent disability rating.  The Veteran subsequently appealed the initially assigned disability rating and effective date.  Additionally, a December 2016 rating decision granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected left knee osteoarthritis status post total knee replacement, effective September 7, 2016, to November 1, 2017.  The matter has been characterized to reflect that both ratings are on appeal.

The Veteran has raised the issue of whether he was unemployable due to his service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In July 2015, the Board remanded the case for further development.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for an increased rating after September 7, 2016, and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 7, 2016, the evidence of record showed that the Veteran's left knee disorder was manifested by pain, lost motion, and arthritis, but not flexion of the knee limited to at least 30 degrees or extension of the knee limited to at least 10 degrees even taking into account his complaints of pain and functional loss.

2.  Prior to September 7, 2016, the evidence of record showed that the Veteran's left knee disorder manifested by moderate instability, but not severe instability, even when taking into account his complaints of giving way and weakness.

3.  The Veteran was separated from active service in December 1954; on December 3, 1999, he filed an original claim of service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for left knee osteoarthritis status post total knee replacement in excess of 10 percent were not met any time prior to September 7, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5259-5003 (2016).

2.  The criteria for an initial 20 percent for left knee instability were met prior to September 7, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for an effective date earlier than December 3, 1999, for the grant of service connection for left knee instability have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

The Veteran seeks initial increased ratings for the left knee disorder.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.

The criteria for disabilities of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.  Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

The General Counsel for VA held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.  Here, the Veteran is already in receipt of separate ratings under Diagnostic Codes 5257 and 5260.  The Board also takes note of the fact that arthritis is generally rated based upon limitation of motion of the affected part.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Instability

The Veteran was in receipt of a 10 percent rating for left knee under Diagnostic Code 5257 from December 3, 1999, to September 7, 2016.  Since September 7, 2016, the Veteran's left knee instability has been rated totally disabling under Diagnostic Code 5055, on the basis of total knee replacement.  Accordingly, this case turns on whether the Veteran's left knee instability manifested by moderate or severe instability prior to September 7, 2016.

As to the Veteran's recurrent subluxation/lateral instability under Diagnostic Code 5257, the Board notes the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Throughout the appeal, the Veteran has consistently reported intermittent left knee buckling as often as 2-3 times weekly.  See VA examinations (February 2000; February 2009; February 2016); VA treatment records (VATR) (October 16, 2001; August 18, 2005; March 17, 2008; September 24, 2009; February 2, 2016); Board hearing (February 2006).  Moreover, VA treatment records show that he has sought emergency treatment, physical therapy, and occasionally used assistive brace and cane to combat his left knee instability.  However, VA treatment records and examination reports show that physical examination consistently revealed no evidence of ligament laxity or instability.  See VA treatment record (August 18, 2005; September 24, 2009; February 2, 2016); VA examinations (February 2009; September 2016).  Nonetheless, the Board finds that the absence of instability on examination is not necessarily inconsistent with the Veteran's report of intermittent left knee instability.  Indeed, VA treatment providers have assessed instability on several occasions.  See, e.g., VA treatment record (March 17, 2008).  Moreover, the Board finds the Veteran's reports of instability credible.  Most recently, the Veteran's attorney representative characterized the Veteran's instability as moderate.  See Brief (August 2017).  In its role as a finder of fact, the Board agrees:  finding that the Veteran's instability is no more than moderate.  In this regard, the frequency of the Veteran's instability (as often as 2-3 times weekly) is more than slight, but not extreme.  Furthermore, the fact that the Veteran has been able to ambulate without a assistance at various points throughout the appeal and as has had normal stability on nearly every physical examination affirmatively opposes the notion of severe instability, both in terms of frequency and severity of symptomatology.  See, e.g., VATR (August 18, 2005); VA examination (February 2009).  Thus, the Board concludes that the Veteran's left knee disability, other than limitation of motion, prior to September 7, 2016, most closely approximated the criteria for a 20 percent rating under Diagnostic Code 5257 on the basis of moderate instability.  The Board further finds that the preponderance of the evidence is against entitlement to a rating in excess of 20 percent.

b.  Limitation of Motion

Manifestations other than left knee instability have been rated 10 percent disabling under Diagnostic Codes 5259-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  Normally, a rating under Diagnostic Code 5257 cannot be coupled with separate ratings under Diagnostic Codes 5258 or 5259 as all three contemplate instability.  See VBA Manual M21-1, III.iv.4.A.3.h.  However, where, as here, a rating under Diagnostic Code 5259 is evaluated on the basis of limitation of motion, separate ratings are appropriate.

During the pendency of the appeal, the Veteran has complained of chronic left knee pain with motion and severe flares.

The next higher disability rating, a 20 percent, requires limitation of motion to 30 degrees.  The Board finds that neither the Veteran nor the evidence of record suggests that his range of motion was limited to 30 degrees, to include with active motion, passive motion, weight-bearing, nonweight-bearing, during flares, or after repetitive use.  Indeed, the Veteran competently reported that severe pain causes difficulty with weight bearing activities, to include walking, standing up, prolonged standing, bending, and squatting.  See, e.g., VATR (July 20, 2004; March 17, 2008).  However, throughout the pendency of the appeal, range of motion testing shows that flexion was limited, at worst, to 90 degrees, even considering pain.  See, e.g., VA examination (June 2016).  Additionally, many physical examinations show that range of motion was normal or well-preserved.  See, e.g., VATR (August 18, 2005; September 19, 2008; February 2, 2016).  With respect to functional loss, the Veteran has been able to perform all activities of daily living; exercise regularly, to include resistance training; perform yard work; and even shovel snow.  See, e.g. VATR, May 28, 2008).  Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 4.59 as well as DeLuca, Mitchell, and Correia, the Veteran's functional losses did not equate to the criteria required for a 20 rating for limitation of flexion under Diagnostic Code 5260 or a separate rating for limitation of extension under Diagnostic Code 5261 because his range of motion at its worst was 0 to 90 degrees (i.e., flexion was not limited to at least 30 degrees and extension was not limited to at least 10 degrees).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 23-97.  This is true at all times prior to September 7, 2016, and therefore further consideration of staged ratings is not warranted.

Earlier Effective Date

The Veteran seeks an effective date earlier than December 3, 1999, for the grant of service connection for left knee instability.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The Veteran served on active duty from December 1952 to December 1954.  Entitlement likely arose earlier than the established effective date as the Veteran had a left knee disability and it was determined to be related to an in-service injury.  However, the case turns on the date of receipt of the Veteran's claim as the effective date is the later of these two aspects of the claim.

Neither the Veteran nor his attorney representative have provided evidence or argument in support of their claim of entitlement to an earlier effective date for the grant of service connection for a left knee instability.  In fact, in a brief to the Board, the Veteran's attorney representative stated that the Veteran filed his initial claim for service connection for a left knee disability in December 1999.  See Brief (June 10, 2015).

Historically, in December 1954, the Veteran filed a claim service connection for a right knee disability, which was denied in an unappealed rating decision issued in July 1955.  In November 1970, the Veteran filed a second claim for service connection for a right knee disability, which was denied in an unappealed rating decision issued in March 1971.  On December 3, 1999, VA received the Veteran's Application for Compensation and/or Pension for a left knee disability.  Prior to December 3, 1999, the evidence of record was absent any mention of the Veteran's left knee, let alone a claim for service connection.

In consideration of this evidence, the Board concludes that the earliest effective date that is warranted is the currently assigned date of December 3, 1999, which is the earliest effective date allowed by law.  As December 3, 1999, was more than one year after separation from service, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than December 3, 1999, for the grant of service connection.

ORDER

An initial rating for left knee osteoarthritis status post total knee replacement in excess of 10 percent prior to September 7, 2016, is denied.

An initial rating 20 percent rating, but not higher, for left knee instability prior to September 7, 2016, is granted.

An effective date earlier than December 3, 1999, for the grant of service connection for left knee instability is denied.


REMAND

The Veteran seeks a rating for left knee osteoarthritis status post total knee replacement in excess of in excess of 30 percent after November 1, 2017.  As the Board cannot yet ascertain the current severity of the Veteran's disability as of November 1, 2017, it must defer disposition of the issue of a rating in excess of 30 percent after November 1, 2017.  Additionally, the Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from June 2016 to present.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After November 1, 2017, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left knee disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


